DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/10/22 is acknowledged.  Election was made of “cognate docking domain binding peptide is inserted into the recombinase”, “a mutation to a naturally occurring residue that does not have a positive charge”, NS3 and PMED.
 The traversal is on the grounds that the Groups relate to compounds sharing substantial structural similarity and there would be no undue search burden to example all groups or multiple groups at the same time. The Applicants further argue that there is not a serious burden to search the species because there is not an unreasonable number and the species are highly-structurally related.
 This is not found persuasive because there are components in Groups II and II that are not required in the polypeptide of Group I. Therefore, there is a considerable additional search burden for the different Groups. With respect to the species, each species/variant requires a different search strategy that encompasses different search terms, therefore there is a substantial search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-2, 4-10 and 20-26 read on the elected Group and species and are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-10 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 is drawn to a polypeptide comprising a drug controlled peptide docking domain, a cognate docking domain binding peptide and a recombinase comprising at least one decreased cooperativity mutation. The USPTO provides claim terms with broadest reasonable interpretation in light of the specification. 
The instant specification defines “recombinase”:
Recombinases can be classified into two distinct families: serine recombinases (e.g., resolvases and invertases) and tyrosine recombinases (e.g., integrases), based on distinct biochemical properties. Serine recombinases and tyrosine recombinases are further divided into bidirectional recombinases and unidirectional recombinases. Examples of bidirectional serine recombinases include, without limitation, β-six, CinH, ParA and γδ; and examples of unidirectional serine recombinases include, without limitation, Bxbl, ϕC31 (phiC31), TP901, TGI, φBTI, R4, cpRVl, cpFCl, MRU, A118, U153 and gp29. Examples of bidirectional tyrosine recombinases include, without limitation, Cre, FLP, and R; and unidirectional tyrosine recombinases include, without limitation, Lambda, HKlOl, HK022 and pSAM2. The serine and tyrosine recombinase names stem from the conserved nucleophilic amino acid residue that the recombinase uses to attack the DNA and which becomes covalently linked to the DNA during strand exchange. Recombinases have been used for numerous standard biological applications, including the creation of gene knockouts and the solving of sorting problems [0129].
The instant specification defines “decreased cooperativity mutation” as:
 In some embodiments of any of the aspects, the recombinase is a tyrosine recombinase. In some embodiments of any of the aspects, the tyrosine recombinase is Cre, VCre, SCre, Flippase (Flp) XerA, XerC, or XerD. In some embodiments of any of the aspects, the decreased cooperativity mutation is a mutation at a residue corresponding to the R32, E69, 303, 304, or 305 residues of (SEQ ID NO: 58 (Cre)). In some embodiments of any of the aspects, the decreased cooperativity mutation is a mutation at a residue corresponding to the R32 residue of (SEQ ID NO: 58 (Cre)). In some embodiments of any of the aspects, the decreased cooperativity mutation is a mutation to a residue that does not have a positive charge. In some embodiments of any of the aspects, the decreased cooperativity mutation is a mutation to a naturally occurring residue that does not have a positive charge. In some embodiments of any of the aspects, the decreased cooperativity mutation is a mutation to a hydrophobic residue. In some embodiments of any of the aspects, the decreased cooperativity mutation is a mutation to a valine, methionine, leucine, isoleucine, or alanine residue. In some embodiments of any of the aspects, the decreased cooperativity mutation is a mutation to a valine or methionine residue. In some embodiments of any of the aspects, the recombinase comprising at least one decreased cooperativity mutation is CreR32M or CreR32V. In one aspect of any of the embodiments, described herein is a system comprising the foregoing polypeptide and a drug that controls the drug-controlled peptide docking domain [0016].

The instant specification does not limit the “cognate docking domain binding peptide” as any particular sequence. The instant specification states the cognate docking domain-binding peptides:
Cognate docking domain-binding peptides can include nanobodies, scFv, scFab, DARPins, or antibody reagents with the necessary binding properties [0115].


The instant specification does not limit the “drug controlled peptide docking domain” to any particular drug or peptide sequence. The instant specification also states that the drug controlled peptide docking domain can be active or inactive [0072].The instant specification teaches an example of a cognate docking domain includes NS3 (SEQ ID NO: 89-102 or 154-162) or peptides at least 70% identical to SEQ ID NO: 89-102 and 154-162 [0043-0072]. The instant specification also teaches Bcl-XL and GFP affinity domain as a drug controlled peptide docking domain (SEQ ID NO: 1-2, 6-12) or peptides at least 70% identical to the sequences [0086,0093-0095].  The instant specification states: 
In some embodiments of any of the aspects, the drug-controlled peptide docking domain comprises a catalytically inactive drug-controlled peptide docking domain. In some embodiments of any of the aspects, the drug-controlled peptide docking domain is selected from NS3; BCL-xL [0054].

Therefore, the polypeptide components are extremely broad and encompasses many different docking domains, drug controlled peptide docking domains and recombinases.  

Assessment of whether species are support in the original specification 
Two embodiments of the invention of was reduced to practice at the time of filing. Applicants disclosed dNS3-CreR32M-PHI and dNS3-Cre1-251-PMED [00315].
In addition, the complete structure of the following species was disclosed: SEQ ID NO: 89-102 and 154-162 (NS3), SEQ ID NO: 6-12 (GFP affinity domain) and 58,60 and 65 (Cre).
There was no disclosure of other polypeptides of claim 1. There was no disclosure of variants of NS3, BCL-XL or GFP affinity domain. There was no disclosure of other cognate docking domain binding peptide other than PHI and PMED. There was no disclosure of other recombinases with decreased cooperativity mutation other than CreR32M and CreR32V.
In summary, for these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of dNS3-CreR32M-PHI and dNS3-CreR32M-PMED at the time the invention was filed. 

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In the instant case, the disclosure of dNS3-CreR32M-PHI and dNS3-CreR32M-PMED are not representative of the genus. The disclosure of the sequences are not representative of the entire genus because the instant claims are extremely broad and encompasses a huge genus of polypeptides. Each portion of the polypeptide is drawn to a large genus of polypeptides, which in turn transforms into an even bigger genus of polypeptide because the order of the components are not defined in claim 1. However, the specification is limited to defining only a few representative examples for each, which is not representative of the entire diverse genus. 

Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of a polypeptide comprising a drug controlled peptide docking domain, a cognate docking domain binding peptide and a recombinase comprising at least one decreased cooperativity mutation.
Solid state peptide synthesis and the cloning, recombinant expression and purification of proteins is well-known in the art. Where the specification fails to provide description is in the structure of the protein to make. For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless proteins that meet the structural and functional requirements of the claims. This is an issue of written description. The specification does not make clear which proteins are in the genus and which are not because it does not describe the physical basis for the claimed activity. In other words, the specification does not describe which proteins to make.
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of dNS3-CreR32M-PHI and dNS3-CreR32M-PMED. Therefore, only dNS3-CreR32M-PHI and dNS3-CreR32M-PMED satisfy the written description requirements of 35 U.S.C. 112, first paragraph. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because there are two interpretations of the claim. The limitation “mutation is to a mutation to a valine…”. The claim can be interpreted as:
1. a mutation of an amino acid to a valine… etc. or
2. a mutation of a valine to another amino acid. 
Therefore, it is impossible to determine the metes and bounds of the claim. 
Claim 24 recites the limitation "drug resistant peptide docking domain" in line 2 of claim 24. There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite a drug resistant peptide docking domain. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654